DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…wherein a dielectric constant of the second dielectric layer is greater than a dielectric constant of the first dielectric layer; a first spacer on a side surface of the gate stack; and a second spacer on the first spacer, wherein the second spacer includes a protruding portion extending from a level lower than a lower surface of the first spacer towards the first dielectric layer, and a dielectric constant of the second spacer is greater than the dielectric constant of the first dielectric layer and less than a dielectric constant of the first spacer”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, claim 1 is allowable. The depended claims 2-10 are allowed for their dependency to claim 1.
Claim 11 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…wherein a dielectric constant of the second dielectric layer is greater than a dielectric constant of the first dielectric layer; a spacer structure on a side surface of the gate stack, the spacer structure including a first spacer and a second spacer on the first spacer, wherein a dielectric constant of the second spacer is less than a dielectric constant of the first spacer; an interlayer insulating layer covering the spacer structure; and a contact plug penetrating the interlayer insulating layer to connect the substrate, wherein the contact plug includes a first side surface adjacent to the second spacer and a second side surface opposite to the first side surface, and the first side surface has a sunken region recessed towards the second side surface”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, claim 11 is allowable. The depended claims 12-17 are allowed for their dependency to claim 11.
Claim 18 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a first spacer on a side surface of the second dielectric layer and a side surface of the gate electrode; a second spacer on the first spacer; a third spacer between the first spacer and the second spacer and filling at least a portion of the concave portion; an interlayer insulating layer covering the third spacer and the gate capping pattern; and a contact plug penetrating the interlayer insulating layer to connect the substrate, wherein a dielectric constant of the second spacer is less than the dielectric constant of the first spacer and greater than a dielectric constant of the third spacer”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, claim 18 is allowable. The depended claims 19-20 are allowed for their dependency to claim 18.
The most relevant prior art Mehrotra et al. (US patent 9,000,539 B2), (specifically fig. 3m and related text) and Jagannathan et al. (US publication 2013/0277743 A1), (specifically fig. 14 and related text), disclose some limitations of the claimed invention (Mehrotra teaches a first (338, line 25-33 of col. 5) and a second spacer (336); Jagannathan teaches a gate insulating layer including a first (52, [0071]) and a second (54) dielectric layer) with the exception of the limitations as mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828